Case 3:14-cr-00175-WHA Document 1023-24 Filed 03/01/19 Page 1 of 2




                EXHIBIT 24
      Case 3:14-cr-00175-WHA Document 1023-24 Filed 03/01/19 Page 2 of 2

                                                                               State of California



                                                                        FIRE HAZARD
                                                                SEVERITY ZONES
                                                          IN STATE RESPONSIBLITY AREAS
                                                          Adopted by CAE FIRE on November 1,2007
                                                                               rotfilLVjSRDSEVERm'toNBSieawReepeeiMWy VwCSRA)

                                                                                     MedMlM




 Frana




                                1




                                               Arnold               Oov mor,
                                               8tilB0rC«B0'lM«
                                                                                                                                                        OATASOVRCES
                                               UlM OmmdA,8*0«tMyfpr R«i«vcM
MTy   aee9iJ'*( of.c Af   th« um v dMs   man                                                                                                        U&8St YODOOOOUfe
                                               T>tt AnoifVM '9*'<ev
                                               ftidn         DvocK*.
                                                                                                                                   CAtFffiE Sl«» R*        Ajm»(MAM.S
                                                       elFeme#eid*WePioleSW)
                                                                                                                                CAA FIRE Ftfo Kuard 8r«nyZenM <
